Grant, J.
(after stating the facts). Does the complaint state an offense covered by the statute? The answer depends upon the construction to be given to the statute. The relator contends that the statute covers all products which look like yellow butter, and that it is immaterial whether such color is produced by some ingredient introduced for the purpose of causing the product to look like butter, or whether such color is produced by authorized and legal constituent food ingredients. The respondent contends that the statute is aimed only at the use of ingredients used solely for the purpose of producing the yellow color, and does not prevent the manufacture of an article whose color is natural, genuine, and not an imitation.
Penal statutes must be construed strictly, and cannot be extended by construction beyond the intent of the act as expressed on its face. The conditions existing at the time the statute was enacted, and the mischief to be rem*246edied, are important factors in construing penal statutes. Two acts covering the same subject must be construed as in pari materia, and, if possible, effect given to both. These are elementary rules of construction. At the time the statute in question was enacted, the only method in use in causing the oleomargarine to look like yellow butter was the introduction of some extraneous coloring matter. This was the mischief to be remedied. We clearly so understood in People v. Rotter, 131 Mich. 250 (91 N. W. 167), where, speaking'through Chief Justice Hooker, we said of this statute: “The statute under consideration * * * does not prohibit sales of oleomargarine which is not tainted with the prohibited ingredients.” See, also, People v. Phillips, 131 Mich. 395 (91 N. W. 616). The legislature has defined oleomargarine which may be.manufactured and sold in this State. Section 6, Act No. 147, Pub. Acts 1899. It is conceded that the respondent has complied with this act. If we give the enlarged construction to the statute now in question, as urged by the relator, it follows that the legislature has prohibited the manufacture and sale of a valuable article of food, the natural color of which resembles yellow butter (itself almost universally colored by extraneous matter). The manufacturer of such a product, if he sold it at all, would be compelled to introduce some coloring matter so as to make it look unlike the yellow butter of commerce. These two statutes must be construed together. The article sold by the respondent is clearly authorized by the first act. The latter act does not in terms prohibit its sale and manufacture. It does prohibit the use of any substance for the sole purpose of producing yellow color. The use of such coloring matter was the sole mischief then known to exist, and the only danger to be apprehended and guarded against.
A similar statute was passed in New Jersey, and the like contention was made to support a conviction; and the court said:
*247“To construe the statute so broadly would render it practically prohibitive of the sale of all oleomargarine; for, of course, the compound must derive color from its ingredients, and such a prohibition has manifestly not been declared. ” Ammon v. Newton, 50 N. J. Law, 543 (14 Atl. 610); McCann v. Com., 198 Pa. St. 509 (48 Atl. 470).
Our statute is copied verbatim from that of Massachusetts. A superior court of that State, in a case just decided, has held that the statute applies only to extraneous substances or ingredients which cause the product to look like butter, and not to cases where the ingredients themselves naturally produce the color. Com. v. Heinberg. The Supreme Court of the United States so held in regard to the same statute. Plumley v. Com., 155 U. S. 461 (15 Sup. Ct. 154).
The term “ingredient,” used in the statute, does not refer to the ingredients essential to produce the article as •defined by the legislature, but to an ingredient used to produce color. The maxim “ Noscitur a sociis ” applies.
Under this disposition of the case, it becomes unnecessary to discuss any constitutional question.
The order is affirmed.
The other Justices concurred.